Title: To George Washington from Bartholomew Dandridge, Jr., 11 May 1798
From: Dandridge, Bartholomew Jr.
To: Washington, George



My dr sir,
The Hague 11 May 98

Your Letter of 3d Decmr last came to my hands only yesterday, & as Mr Bourne is now here from Amsterdam I take the opportunity of acknowledging its rect, puting this into his care to be sent by the first vessel for America. It gave me very great pleasure to hear from you that you and the family at Mt Vernon & our friends generally around you were well, the more so as your’s is the only letter I have recd from America since I left it, excepting a few lines from Mr Custis last fall. I can easily conceive that you have found & will for some time find yourself very busily occupy’d at home in puting your houses, farms &c. in that good order which I know so well it is your wish to see them, & which I sincerely hope you will accomplish to your entire satisfaction—& that the evening of your life may be as tranquil & pleasing as the morning of it has been honourable to yourself & beneficial to our common country. You begin already, I have no doubt, to feel how sweet is peaceful retirement compared to the continual bustle & struggle of public life. For myself, the more I see of the world, the more am I confirmed in my desire of withdrawing from it; & I have since my residence here gratify’d this desire as far, & perhaps farther than my situation wd strictly warrant, as I have not been to one public entertainment (except now & then to the theatre) since I have been here. A want of good health (without which one enjoys nothing) has been one reason; for tho’ I have not been very ill, yet I have not been well since I have lived here. At present I am tolerably well, having two or three days since returned from Paris after an absence of three weeks which Mr Murray’s indulgence was so good as to allow, principally on accot of my health & to gratify a young countryman who was here on his way to that celebrated city & who wished me to accompany him. Genl Marshall & Genl Pinckney

had been sent away a few days before my arrival. I dined with Mr Gerry—but from all I cou’d learn his remaining will be attended with no advantage (to say no more) to his country. Of this however Genl M. will better inform you than I can. He embarked from Bourdeaux about 22d April in a fine ship for N. York, & I pray he may have a speedy voyage. Genl P. is permitted to remain some time in the south of France, whither he is gone for the benefit of his daughters health who has been for some time in a declining state.
Your wishes respecting a Joiner shall have immediate attention, & if possible I will procure you one. But as I know you would be very particular as to his certificates of good character, knowledge in his profession &a &a I fear it will be attended with difficulty. I have already made some enquiry—& I believe tho’ I am not yet positive that it is not contrary to any law here to send one if it is his desire to go. I have no expectation however of finding such a character as you want at this place. If I succeed at all it will be at Amsterdam, to which place many Germans resort to find employment or to find a conveyance to America—for tho’ we call them all Dutch in america, almost all who go from this country are Germans. There is a merchant of eminence now here from Amsterdam with whom I have a slight acquaintance & who has been a little engaged in this sort of business. I have spoken to him on the subject & he has promised me to use his endeavours towards the accomplishment of your request. I shall also get Mr Bourne whom you know to make enquiries.
The first view of the latter part of your letter would have caused me a little surprise, had not a moments recollection shew’d me the mistake which had occasioned it—& which I trust a review of the subject has long ago put in its true light. The sum of eleven hundred & odd dollars which you mention Sir, was not for “losses, errors &a” during one year, but for the whole time which your money concerns were entrusted to me. It is the only charge I ever made on that accot & if it does not appear so from the books it is incorrectly entered. I shou’d have been sorry to have made such a charge in one year—& indeed it is larger than I could have wished for the whole term, & wd have amounted to more had not a sacrifice of part of my salary with some small sums at different times have reduced it. I mention this Sir with the same candour that at the same time I declare to you I am perfectly conscious that the

compensation I recd from you far exceeded the value of any services which I rendered. As to the two hundred & odd dollars which you say you find charged in April 1796 for “losses, errors &c.” I do not now recollect it; but very certain I am that this sum was not intended to be charged for such objects. It may possibly have some regard to two hundred & odd dollars which I took with me when I left Philada in Apl ’96 & which I immediately acquainted you with. If it does (& it is but conjecture) you will find it properly charged & accounted for in my own private account in your books. I beg you Sir to present my best wishes & affection to my aunt, & to assure yourself of my sincere esteem & respectful attachment

B. Dandridge

